DETAILED ACTION
	This Office Action is responsive to the 05/31/2022 Amendment (“Amendment”) and arguments and remarks (“Remarks”) traversing the 04/26/2022 Non-Final Rejection (“Non-Final Rejection”). The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment has been entered. Support for the Amendment is found in the original disclosure. Support for claim 20 can be found at P27 of the PGPUB.
Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive.
Claims 1-2, 4-7, 9-12, 14-17, 19 were rejected under 35 U.S.C. 103 as being unpatentable over US 20200280038 A1 (Kim '038) in view of KR 20210010228 A (Kim ‘228). 
Applicant has argued that the combination of Kim ‘038 and Kim ‘228 asserted in the Non-Final Rejection fails to teach the amended claim language, particularly the added limitation that the combination fails to teach that “the functionalized separator consists essentially of the porous separator coated with the linker and zwitterions.” Applicant has argued that the separator disclosed by Kim ‘228 contains both a polymer binder (corresponding to the claimed zwitterions) and a metal oxide, and the metal oxide is excluded due to the transitional phrase “consisting essentially of”. See Remarks, pages 8-9. 
The Non-Final Rejection identified Kim ‘038 as the closest related prior art. The Non-Final Rejection then asserted that it would have been obvious to modify Kim ‘038 substitute the lithium-substituted water-soluble polymer of Kim ‘038 for [2-(methacryloyloxy)ethyl]dimethyl-(3-sulfopropyl)ammonium hydroxide, taught by Kim ‘228, with the predictable result that such a substitution would result in a separator that contributes to the stability of the battery and contributes to high energy characteristics. 
Kim ‘038 discloses a separator with a porous substrate, a polydopamine linker, and a water-soluble polymer (P40-41, 46-67). Kim ‘038 does not disclose a metal oxide in the separator. The modification of Kim ‘038 in view of Kim ‘228 relied upon Kim ‘228 only to teach the zwitterion [2-(methacryloyloxy)ethyl]dimethyl-(3-sulfopropyl)ammonium hydroxide. Therefore, the modified Kim ‘038 would not contain a metal oxide in the separator, and modified Kim ‘038 would read on the amended claim language wherein “the functionalized separator consists essentially of the porous separator coated with the linker and zwitterions”
Further, the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original) (Prior art hydraulic fluid required a dispersant which appellants argued was excluded from claims limited to a functional fluid "consisting essentially of" certain components. In finding the claims did not exclude the prior art dispersant, the court noted that appellants’ specification indicated the claimed composition can contain any well-known additive such as a dispersant, and there was no evidence that the presence of a dispersant would materially affect the basic and novel characteristic of the claimed invention. The prior art composition had the same basic and novel characteristic (increased oxidation resistance) as well as additional enhanced detergent and dispersant characteristics.). (MPEP 2111.03)
In the instant case, even if one of ordinary skill in the art was unable to procure a pure zwitterion for modified Kim ‘038, a metal oxide which does not affect the novel characteristics of separator would still read on the claimed invention. Kim ‘228 specifically discloses that the polymer binder (“zwitterion”) contributes to stability and high energy characteristics (Kim ‘228, P59). Similarly, the instant disclosure discloses that the zwitterions contribute to increased capacity and cycle stability (Fig. 7). Thus Kim ‘228 and the instant invention share the same basic and novel characteristics which are properties of the zwitterions. Therefore, even if a metal oxide is included, the metal oxide would not materially affect the basic or novel characteristics, and modified Kim ‘038 still reads on the claimed invention.  
The rejections under 35 U.S.C. 103 over US 20200280038 A1 (Kim '038) in view of KR 20210010228 A (Kim ‘228) are maintained. A new ground of rejection is provided for added claim 20. 
Claim Objections
Claims 5, 6 are objected to because of the following informalities: “link” (line 2 of both claims) should be “linker”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1-2, 4-7, 9-12, 14-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200280038 A1 (Kim '038) in view of KR 20210010228 A (Kim ‘228). Copies and English machine translations of cited foreign patent documents were provided with the Non-Final Rejection. 
Regarding claim 1, Kim ‘038 discloses a method for manufacturing a functionalized separator having a lithium-substituted water-soluble polymer coating thereon, the method comprising: 
preparing a porous separator (P40); 
coating a linker (P41, “first coating layer”) on a surface of the porous separator (P41, polydopamine); and 
chemically reacting the lithium-substituted water-soluble polymer with the linker such the lithium-substituted water-soluble polymer is grafted to the linker on the surface of the separator (P46). Kim ‘038 discloses that bonds can easily be formed on the surfaces of the polydopamine (P43). 
Kim ‘038 does not disclose zwitterions. 
Kim ‘228 discloses an analogous art of a composite membrane for a lithium secondary battery (P1). Kim ‘228 teaches [2-(methacryloyloxy)ethyl]dimethyl-(3-sulfopropyl)ammonium hydroxide, a zwitterion, as a polymer binder which contributes to the stability of the battery and contributes to high energy characteristics (P60-61).
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to substitute the lithium-substituted water-soluble polymer of Kim ‘038 for [2-(methacryloyloxy)ethyl]dimethyl-(3-sulfopropyl)ammonium hydroxide, taught by Kim ‘228, with the predictable result that such a substitution would result in a separator that contributes to the stability of the battery and contributes to high energy characteristics. The resulting functionalized separator would consist essentially of the porous separator coated with the linker and zwitterions. The court has held that the simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale B).
Claim 1 further recites the limitation that the zwitterionic coating acts as a monolayer to functionalize the surface of the porous separator. Given that modified Kim ‘038 teaches the structures and chemical compositions claimed, the zwitterionic coating of modified Kim ‘038 is inherently capable of performing the same functions, including acting as a monolayer to functionalize the surface of the separator, thus reading on all the limitations of claim 1. 
Regarding claim 2, Kim ‘038 teaches that the porous separator includes a polymer separator (P40).
Regarding claim 4, Kim ‘038 teaches that the linker contains an amine group (P41, polydopamine).
Regarding claim 5, modified Kim ‘038 teaches that a zwitterionic monomer containing the zwitterions reacts with the linker (Kim ‘038, P43 discloses bonds forming on the polydopamine linker), wherein the zwitterionic monomer containing the zwitterions has a cationic functional group and an anionic functional group at one end thereof and an acrylate functional group at the other end thereof. [2-(methacryloyloxy)ethyl]dimethyl-(3-sulfopropyl)ammonium hydroxide, taught by Kim ‘228, has a cationic functional group and an anionic functional group at one end thereof and an acrylate functional group at the other end thereof.
Regarding claim 6, modified Kim ‘038 teaches that a zwitterionic monomer containing the zwitterions reacts with the linker (Kim ‘038, P43 discloses bonds forming on the polydopamine linker), wherein the zwitterionic monomer containing the zwitterions has a cationic functional group and an anionic functional group at one end thereof and an acrylate functional group at the other end thereof. [2-(methacryloyloxy)ethyl]dimethyl-(3-sulfopropyl)ammonium hydroxide, taught by Kim ‘228, has a cationic functional group and an anionic functional group at one end thereof and an acrylate functional group at the other end thereof.
Regarding claim 7, modified Kim ‘038 teaches [2-(methacryloyloxy)ethyl]dimethyl-(3-sulfopropyl)ammonium hydroxide.
Regarding claim 9, Kim ‘038 teaches that the separator is used for a lithium-sulfur battery (abstract).
Regarding claim 10, Kim ‘038 discloses a functionalized separator including a porous separator (P40), wherein the porous separator is coated with a linker (P42, polydopamine) and a lithium-substituted water-soluble polymer (P46). Kim teaches that the water-soluble polymer is strongly adhered (“grafted”) the linker (P47).
Kim ‘038 does not disclose zwitterions. 
Kim ‘228 discloses an analogous art of a composite membrane for a lithium secondary battery (P1). Kim ‘228 teaches [2-(methacryloyloxy)ethyl]dimethyl-(3-sulfopropyl)ammonium hydroxide, a zwitterion, as a polymer binder which contributes to the stability of the battery and contributes to high energy characteristics (P60-61).
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to substitute the lithium-substituted water-soluble polymer of Kim ‘038 for [2-(methacryloyloxy)ethyl]dimethyl-(3-sulfopropyl)ammonium hydroxide, taught by Kim ‘228, with the predictable result that such a substitution would result in a separator that contributes to the stability of the battery and contributes to high energy characteristics. The resulting functionalized separator would consist essentially of the porous separator coated with the linker and zwitterions. The court has held that the simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale B).
Claim 10 further recites the limitation that the zwitterionic coating acts as a monolayer to functionalize the surface of the porous separator. Given that modified Kim ‘038 teaches the structures and chemical compositions claimed, the zwitterionic coating of modified Kim ‘038 is inherently capable of performing the same functions, including acting as a monolayer to functionalize the surface of the separator, thus reading on all the limitations of claim 10. 
Regarding claim 12, Kim ‘038 teaches the porous separator includes a polymer separator (P40).
Regarding claim 14, Kim ‘038 teaches that the linker contains an amine group (P41, polydopamine).
Regarding claim 15, modified Kim ‘038 teaches that a zwitterionic monomer containing the zwitterions reacts with the linker (Kim ‘038, P43 discloses bonds forming on the polydopamine linker), wherein the zwitterionic monomer containing the zwitterions has a cationic functional group and an anionic functional group at one end thereof and an acrylate functional group at the other end thereof. [2-(methacryloyloxy)ethyl]dimethyl-(3-sulfopropyl)ammonium hydroxide, taught by Kim ‘228, has a cationic functional group and an anionic functional group at one end thereof and an acrylate functional group at the other end thereof.
Regarding claim 16, modified Kim ‘038 teaches that a zwitterionic monomer containing the zwitterions reacts with the linker (Kim ‘038, P43 discloses bonds forming on the polydopamine linker), wherein the zwitterionic monomer containing the zwitterions has a cationic functional group and an anionic functional group at one end thereof and an acrylate functional group at the other end thereof. [2-(methacryloyloxy)ethyl]dimethyl-(3-sulfopropyl)ammonium hydroxide, taught by Kim ‘228, has a cationic functional group and an anionic functional group at one end thereof and an acrylate functional group at the other end thereof.
Regarding claim 17, modified Kim ‘038 teaches [2-(methacryloyloxy)ethyl]dimethyl-(3-sulfopropyl)ammonium hydroxide.
Regarding claim 19, Kim ‘038 teaches that the separator is used for a lithium-sulfur battery (abstract).

Regarding claim 20, Kim ‘038 discloses a functionalized separator including a porous separator (P40), wherein the porous separator is coated with a linker (P42, polydopamine) and a lithium-substituted water-soluble polymer (P46). Kim teaches that the water-soluble polymer is strongly adhered (“grafted”) the linker (P47).
Kim ‘038 does not disclose zwitterions. 
Kim ‘228 discloses an analogous art of a composite membrane for a lithium secondary battery (P1). Kim ‘228 teaches [2-(methacryloyloxy)ethyl]dimethyl-(3-sulfopropyl)ammonium hydroxide, a zwitterion, as a polymer binder which contributes to the stability of the battery and contributes to high energy characteristics (P60-61).
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to substitute the lithium-substituted water-soluble polymer of Kim ‘038 for [2-(methacryloyloxy)ethyl]dimethyl-(3-sulfopropyl)ammonium hydroxide, taught by Kim ‘228, with the predictable result that such a substitution would result in a separator that contributes to the stability of the battery and contributes to high energy characteristics. The court has held that the simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale B).
Claim 20 further recites the limitation that the zwitterionic coating acts as a monolayer to functionalize the surface of the porous separator. Given that modified Kim ‘038 teaches the structures and chemical compositions claimed, the zwitterionic coating of modified Kim ‘038 is inherently capable of performing the same functions, including acting as a monolayer to functionalize the surface of the separator, thus reading on all the limitations of claim 20. 
Claim 20 recites the limitation that the functionalized separator consists essentially of the porous separator coated with the zwitterions, while modified Kim ‘038 also teaches a linker. The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original). 
Kim ‘228 specifically discloses that the polymer binder (“zwitterion”) contributes to stability and high energy characteristics (Kim ‘228, P59). Similarly, the instant disclosure discloses that the zwitterions contribute to increased capacity and cycle stability (Fig. 7). Thus Kim ‘228 and the instant invention share the same basic and novel characteristics which are properties of the zwitterions. Therefore, the linker of modified Kim ‘038 would not materially affect the basic or novel characteristics, and modified Kim ‘038 still reads on the claimed invention.

Claims 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200280038 A1 (Kim '038) in view of KR 20210010228 A (Kim ‘228) as applied to at least claims 1, 10 above, and further in view of US 20180287121 A1 (Kim '121).
Regarding claim 3, modified Kim ‘038 does not disclose that the porous separator includes an inorganic separator.
In the same field of endeavor, Kim ‘121 discloses an analogous art of a porous separator for a lithium sulfur battery (abstract). Kim ‘121 teaches that the separator can have a glass fiber substrate (P13). Kim ‘121 further teaches that the glass fiber substrate has higher thermal stability and larger ionic conductivity than a porous polypropylene separator (P15). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to substitute the polymer separator of modified Kim ‘038 for the glass fiber separator of Kim ‘121 with the predictable result that such a substitution would yield higher thermal stability and larger ionic conductivity. The court has held that the simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale B). The resulting separator would have a porous substrate (“porous separator”). 
Regarding claim 13, modified Kim ‘038 does not disclose that the porous separator includes an inorganic separator.
In the same field of endeavor, Kim ‘121 discloses an analogous art of a porous separator for a lithium sulfur battery (abstract). Kim ‘121 teaches that the separator can have a glass fiber substrate (P13). Kim ‘121 further teaches that the glass fiber substrate has higher thermal stability and larger ionic conductivity than a porous polypropylene separator (P15). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to substitute the polymer separator of modified Kim ‘038 for the glass fiber separator of Kim ‘121 with the predictable result that such a substitution would yield higher thermal stability and larger ionic conductivity. The court has held that the simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale B). The resulting separator would have a porous substrate (“porous separator”). 

Claims 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200280038 A1 (Kim '038) in view of KR 20210010228 A (Kim ‘228) as applied to at least claims 1, 10 above, and further in view of US 20060116479 A1 (Lee).
Regarding claim 8, modified Kim ‘038 teaches that bonds can easily be formed on the surfaces of the polydopamine linker (Kim ‘038 P43), but modified Kim does not explicitly disclose that formation of a bond occurs via an addition reaction between the amine group of the linker and the acrylate group of the zwitterion. 
In the same field of endeavor, Lee teaches an analogous art of a composite electrolyte membrane (title). Lee teaches that polymers can be synthesized with a Michael addition of methyl acrylate to an amino group (P38). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to form the bond between the polydopamine linker and the [2-(methacryloyloxy)ethyl]dimethyl-(3-sulfopropyl)ammonium hydroxide or modified Kim ‘038 with an addition reaction between the amine group of the linker and the acrylate group of zwitterionic monomer, given that an addition reaction was known in the art to form polymers between methyl acrylates and amines for electrolyte membranes. 
Regarding claim 18, modified Kim ‘038 teaches that bonds can easily be formed on the surfaces of the polydopamine linker (Kim ‘038 P43), but modified Kim does not explicitly disclose that formation of a bond occurs via an addition reaction between the amine group of the linker and the acrylate group of the zwitterion. 
In the same field of endeavor, Lee teaches an analogous art of a composite electrolyte membrane (title). Lee teaches that polymers can be synthesized with a Michael addition of methyl acrylate to an amino group (P38). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to form the bond between the polydopamine linker and the [2-(methacryloyloxy)ethyl]dimethyl-(3-sulfopropyl)ammonium hydroxide or modified Kim ‘038 with an addition reaction between the amine group of the linker and the acrylate group of zwitterionic monomer, given that an addition reaction was known in the art to form polymers between methyl acrylates and amines for electrolyte membranes. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328. The examiner can normally be reached Monday to Friday: 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on (571)-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.K.E./Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729